Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Platt on 10/4/2021.

The application has been amended as follows: 
5. (Currently Amended) The flight vehicle of claim 2, wherein the bulged region has at least one additional dimension that does not have a local maximum in another direction perpendicular to the airflow through the interior passage of the isolator, the at least one additional dimension being less than at least one of an upstream value and a downstream value.  

6. (Currently Amended) The flight vehicle of claim 5, wherein the at least one additional dimension in the another direction perpendicular to the airflow through the isolator is less than both the upstream value and the downstream value.  

10. (Canceled) 

the airflow through the interior passage of the isolator.

12. (Currently Amended) The flight vehicle of claim 2, wherein the bulged region has an elliptical cross-section in the direction perpendicular to the airflow through the interior passage of the isolator.  


Reasons for Allowance
Claims 2-9, 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Klees (US 3792584 as referenced in OA dated 7/14/2021) and Sargisson (US 3879941 as referenced in OA dated 7/14/2021).
Klees and Sargisson teach a flight vehicle with an engine including an air inlet, isolator, and combustor.  The isolator having a bulged region with a maximum dimension that is greater than both upstream and downstream of the bulged region.  
Regarding claim 2, 13, and 16, the prior art of record does not disclose, teach, or suggest, in combination with the other limitations of the claim, the bulged region having a maximum cross-sectional area that is an increase in cross-sectional area of the bulged region.  Sargisson states in Column 4, line 28-35 that a cross-sectional area of the bulged region is constant and Klees shows in Figure 13 that a cross-sectional area of the bulged region is constant.
Regarding claims 3-9, 11-12, 14-15, 17-18, the claims are allowed at least by virtue of their respective dependency upon an allowable base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.